Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 31, 2021

                                       No. 04-21-00344-CV

                    IN THE INTEREST OF R.A.E., ET AL, CHILDREN,


                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01868
                          Honorable Susan D. Reed, Judge Presiding


                                          ORDER
        This is an appeal of an order terminating parental rights as to three children. The clerk’s
record, which was filed on August 30, 2021, contains an order of termination that is styled as an
“interlocutory” order. The order terminates appellant’s parental rights to his two children and
terminates the mother’s rights to all three children. However, the order grants the “not ready”
announcement by the father of the third child and does not terminate his parental rights.
Accordingly, the order is not a final judgment that disposes of all parties and all claims. See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). The clerk’s record does not
contain a severance order that would make the otherwise interlocutory order against appellant
final for the purposes of appeal. See In re T.T.F., 331 S.W.3d 461, 477 (Tex. App.—Fort Worth
2010, no pet.) (“A severance splits a single suit into two or more independent actions, each
action resulting in an appealable final judgment.”); see also In re T.J.H., No. 13-06-00407-CV,
2009 WL 2624114, at *3 (Tex. App.—Corpus Christi–Edinburg Aug. 26, 2009, pet. denied)
(mem. op.) (holding order terminating parental rights of one parent was interlocutory until trial
court signed a second order terminating the other parent’s rights); D.R. v. Tex. Dep’t of Family &
Protective Servs., 281 S.W.3d 598, 601–02 (Tex. App.—El Paso 2008, no pet.) (applying
Lehmann’s definition of “final judgment” to the calculation of appellate deadlines in a parental
termination appeal).

       “[A]n appeal may be prosecuted only from a final judgment.” Ne. Indep. Sch. Dist. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Because no final order has been entered in the
underlying case, we ORDER appellant to show cause in writing by September 20, 2021 why
this appeal should not be dismissed for lack of jurisdiction. If appellant fails to satisfactorily
respond within the time provided—for example, by obtaining an order severing the termination
of appellant’s parental rights from the other parties and claims at issue in this suit and filing that
severance order in a supplemental clerk’s record—the appeal will be dismissed. See TEX. R.
APP. P. 42.3(c). If a supplemental clerk’s record is required to establish this court’s jurisdiction,
appellant must ask the trial court clerk to prepare one and must notify the clerk of this court that
such a request was made. All deadlines in this matter are suspended until further order of the
court.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court